




 
AMENDMENT NO. 1 TO MANAGEMENT AGREEMENT
 
 
This AMENDMENT NO. 1 dated as of the 1st day of April, 2014 to the MANAGEMENT
AGREEMENT (the “Management Agreement”) made as of November 6, 1998, among
MANAGED FUTURES PREMIER GRAHAM L.P. (formerly, Morgan Stanley Dean Witter
Charter Graham L.P.), a Delaware limited partnership (the “Partnership”), CERES
MANAGED FUTURES LLC (formerly, Demeter Management Corporation), a Delaware
limited liability company (“CMF”), and GRAHAM CAPITAL MANAGEMENT, L.P., a
Delaware limited partnership (the “Advisor”), to reduce the monthly management
fee rate payable to the Advisor.  Capitalized terms used and not otherwise
defined herein have the meanings ascribed to such terms in the Management
Agreement.
 
WHEREAS, all provisions contained in the Management Agreement remain in full
force and effect and are modified only to the extent necessary to provide for
the amendments set forth below.
 
NOW, THEREFORE, the parties hereto hereby amend the Management Agreement as
follows:
 
1.           The monthly management fee rate referred to in clause (a)(i) of the
Section entitled “Fees” in the Management Agreement is hereby reduced to a
monthly management fee rate equal to 1/12 of 1.75% (a
              1.75% annual rate).
 
2.           The foregoing amendment shall take effect as of the 1st day of
April, 2014.
 
3.           This Amendment No. 1 may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute the same agreement.
 
4.           This Amendment No. 1 shall be governed and construed in accordance
with the laws of the State of New York.

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Amendment to the Management Agreement has been executed
for and on behalf of the undersigned as of the date first above written.
 
 
MANAGED FUTURES PREMIER GRAHAM L.P.

 
 
By:  Ceres Managed Futures LLC

 
 
(General Partner)

 
 
By:
  /s/ Alper Daglioglu
 

 
 
Alper Daglioglu

 
 
President and Director

 
 
CERES MANAGED FUTURES LLC

 
 
By:
  /s/ Alper Daglioglu
 

 
 
Alper Daglioglu

 
 
President and Director

 
 
GRAHAM CAPITAL MANAGEMENT, L.P.

 
 
By:
  /s/ Robert E. Murray
 

 
 
Name:  Robert E. Murray

 
 
Title:    CEO




